Affirmed and Opinion filed December 15,
2009
 
In
The
Fourteenth
Court of Appeals

NO. 14-08-00269-CR

McKinley Dale
Thomas, Appellant 
v.
The State of
Texas, Appellee 

On Appeal from
the 185th District Court
Harris County, Texas
Trial Court
Cause No. 1063389

 
OPINION
After being convicted of murder and sentenced to life
imprisonment, appellant McKinley Dale Thomas filed a pro se motion requesting
appointment of appellate counsel, a new trial, and a new trial hearing. The
trial court granted the request for appellate counsel but did not conduct a
hearing and allowed the motion for new trial to be overruled by operation of
law. 
In this appeal, appellant claims (1) the trial court
improperly allowed the State to amend the indictment after trial began, (2) he
was denied counsel in the critical thirty-day period after sentencing, and (3)
the trial court erred in denying his request for a new trial hearing because it
was necessary to develop evidence on his ineffective assistance of counsel
claims.  In a published order on May 28, 2009, we overruled appellant’s issues
regarding amending the indictment and denial of counsel.  See Thomas v.
State, 286 S.W.3d 109, 114–15 (Tex. App.—Houston [14th Dist.] 2009).[1]  However,
we sustained appellant’s remaining issue after determining he was entitled to a
new trial hearing.  See id. at 115–16.  We abated this appeal and
remanded to the trial court for a hearing on appellant’s motion for new trial. 
The trial court held a hearing by affidavit on November 9, 2009 and issued
findings of fact and conclusions of law denying the motion for new trial on
November 10.  We then ordered appellant to submit supplemental briefing
regarding any issues raised in the new trial hearing.  
On December 7, appellant filed a supplemental brief
stating as follows:  “Appellant’s attorney cannot find any additional arguments
or points of error after considering the affidavits and evidence considered by
the court and in light of the findings made by the trial court after
consideration of the affidavits presented at the new trial determination.”  Accordingly,
based on the analysis in our prior abatement order, we affirm the trial court’s
judgment.
 
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Yates, Seymore,
and Sullivan.
Publish
— Tex. R. App. P. 47.2(b).




[1]
We incorporate by reference all analysis in this published order, including our
rejection of the State’s argument that we have no jurisdiction over this
appeal.  See id. at 112–13.